DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 June 2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not directed to the claimed invention, exceeds 150 words in length, and uses phrases that can be implied (e.g., “The present invention relates to” and “In the present invention”). Correction is required. See MPEP § 608.01(b). Please note that the abstract does not match the abstract of corresponding World Patent Application Publication No. WO 2016/072112.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In the last line of claim 1, “a pressurized fluid” should be replaced with “the pressurized fluid” for consistency with the second line of the claim.
In line 7 of claim 3, “the circumferential direction” should be replaced with “a circumferential direction” for consistency with claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “extruding” in claim 1 is used by the claim to mean “ejecting”, while the accepted meaning is “shaping a material by forcing it through a die”. The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, claim 1 will be interpreted as reciting “ejecting” rather than “extruding”. Claims 2 and 3 are rejected based on their dependency from claim 1.
Claim 3 recites that “the ring-shaped elastic member… is formed by: a first ring-shaped elastic member having a groove, an opening of the groove formed along the 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “opposite to” in claim 3 is used by the claim to mean “away from”, while the accepted meaning is “across from”. The term is indefinite because the specification does not clearly redefine the term. For purposes of examination, claim 3 will be interpreted as reciting “away from” rather than “opposite to”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2011-255541 (“Tobita”), cited in an IDS, in view of U.S. Patent No. 6,322,735 (“Yamaki”).
Regarding claim 1, Tobita discloses a mold device (see paragraphs 8 and 10 of the translation provided by the Applicant on 28 April 2017 and Figure 1) having a nested structure (see Figure 1) used for a molding method where a pressurized fluid is injected into a clearance between a resin injected into 5a cavity and a cavity wall surface (“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114(II); A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see MPEP 2115; regardless, see paragraph 8 of Tobita, which 
a shaft body (the ejector pin 13; see paragraphs 11 and 15 and Figure 1) that is provided on at least one of a first mold and a second mold (the pieces 3 and 4; see Id.), the first mold and the second mold forming a molding space (the cavity 9; see Id.), the shaft body extruding a molded article that is molded from the resin injected into the molding space (see MPEP 2114(II) and 2115; see also the corresponding rejection under 35 U.S.C. 112; regardless, note that the recited function is the standard function of an ejector pin, such that it is expected that the ejector pin 13 performs this function);
a ring-shaped elastic member (the U packing 22; see paragraphs 11 and 15 and Figure 1) for supporting and sealing the 10shaft body (see Figure 1), a load being applied on the ring-shaped elastic member to improve adhesion to the shaft body (see MPEP 2114(II) and 2115; in contrast with the original language of claim 1, which required spring loading, the current language does not require any structure; also note that the gas of the gas assist feature will apply a load to the U packing 22 to improve adhesion to the ejector pin 13, at least when the opening of the U packing 22 is oriented toward the cavity 9; see the modification of Tobita below based on Yamaki); and
an injection portion (the gas supply and discharge port 21 and the associated slot; see paragraphs 11 and 15 and Figure 1) that is provided on at least one of the first mold and the 15second mold (on the piece 3; see Id.) for injecting a pressurized fluid into the molding space (see MPEP 2114(II) and 2115; regardless, see paragraph 11).
Tobita does not explicitly disclose an opening of a groove formed in the ring-shaped elastic member along a circumferential direction of the ring-shaped elastic 
Yamaki discloses a mold with ejector pins 12 and associated U-packings 15. The openings of the U-packings 15 face toward the mold cavity. See Figures 12A and 12D and column 11, lines 38-62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have oriented the U packing 22 of Tobita toward the cavity 9 of Tobita since Tobita is silent on the orientation and Yamaki indicates that such an orientation is suitable. Furthermore, this would represent a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Given that a U-packing is annular and has a U-shaped cross section, there are only two possible orientations in Tobita. It would have been obvious to one of ordinary skill in the art to choose the orientation known from Yamaki.

Regarding claim 2, modified Tobita discloses:
a discharge portion (the gas supply and discharge port 21 of Tobita also functions as a discharge portion; see paragraph 11; alternatively, the portion of 36 adjacent to the valve 15 functions as a discharge portion; see paragraph 11 and Figure 1) for discharging the pressurized fluid in the molding space (see MPEP 2114(II) and 2115; regardless, see paragraph 11).


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. In addition, this indication of allowable subject matter is conditional on the Applicant amending claim 3 such that its scope is commensurate with the interpretations used in the rejections of claim 3 under 35 U.S.C. 112. Specifically, the combination of claims 1 and 3 is interpreted as requiring first and second ring-shaped elastic members supporting and sealing the same shaft body, each elastic member having a circumferential groove and corresponding opening, with the opening of the first elastic member oriented toward a molding space and the opening of the second elastic member oriented away from the molding space. This set of features is neither taught by nor rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                           

/MARC C HOWELL/Primary Examiner, Art Unit 1774